Order entered October 24, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01312-CV

                                  CHAN IL PAK, Appellant

                                              V.

                          AD VILLARAI, LLC, ET AL. , Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-06030

                                          ORDER
       The Court has before it appellant Chan Il Pak’s October 18, 2017 second motion for

extension of time to file an amended appellant’s brief and response to cross-appellant’s amended

brief. The motion is opposed by appellees. Appellant’s motion is GRANTED, and his brief is

due no later than November 22, 2017.          No further extensions will be allowed absent

extraordinary circumstances.


                                                     /s/   MOLLY FRANCIS
                                                           JUSTICE